Citation Nr: 9923986	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-26 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased evaluation for the residuals of a 
fracture of the left distal radius, currently evaluated as 10 
percent disabling.

Entitlement to an increased evaluation for left ulnar 
neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to a 
compensable evaluation for his service-connected fracture of 
the left distal radius, with left ulnar neuropathy, and 
assigned a disability evaluation of 10 percent.  The Board 
notes that in July 1998, the RO granted a separate disability 
evaluation of 10 percent for the veteran's left ulnar 
neuropathy. 

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In the instant case, the veteran's service-
connected residuals of a fracture to the left distal radius 
are currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998), which is the 
maximum rating available under that code.  However, the 
veteran has continued to express disagreement with this 
disability rating, as well as with the disability rating 
assigned for his service-connected left ulnar neuropathy.  
Accordingly, as timely appeals have been filed regarding both 
of these issues, they are both now before the Board.

The Board also notes that in July 1998, the RO denied a claim 
of entitlement to service connection for arthritis of the 
left wrist, claimed as secondary to his service-connected 
residuals of a fracture of the left distal radius.  The 
veteran subsequently disagreed with this decision, and a 
statement of the case was issued by the RO in April 1999.  
However, as no substantive appeal has since been filed 
regarding this issue, it is not presently before the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.202, 20.302 (1998).


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left (minor) 
distal radius are manifested by no more than noncompensable 
limitation of motion with some functional loss due to pain.

2.  The veteran's left (minor) ulnar neuropathy is currently 
manifested by no more than mild, incomplete paralysis.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected disabilities, so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fracture of the left (minor) distal 
radius have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic Code 5215 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for left (minor) ulnar neuropathy have not been met.  38 
U.S.C.A. 1155; 38 C.F.R. 4.124a, Diagnostic Code 8516 (1998).

3.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a hearing and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that in August 1979, the 
veteran was involved in a motor vehicle accident and suffered 
a fracture of the left distal radius.  The veteran was 
treated and by January 1980, an examiner noted that his 
fracture had healed.  Within two months after separation from 
service, the RO granted service connection for a fracture of 
the left distal radius, and assigned a disability rating of 
zero percent.

In October 1996, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected fracture of 
the left distal radius.

VA outpatient and clinical treatment records dated in October 
1996 and November 1996 show that the veteran received 
treatment for intermittent pain in the left wrist.  In 
October 1996, he reported that he has experienced occasional 
sharp, severe pains in his left wrist since 1979.  He 
reported that the pain worsens with supination but indicated 
that he does not experience numbness in his fingers.  The VA 
examiner noted that x-rays of the wrist revealed a non-healed 
styloid process with a reversal of the radial tilt.  The 
examiner diagnosed the veteran with a dorsal carpal 
dislocation due to a fracture of the left distal radius and 
noted a possibility of some nerve impingement, or neuritis. 

A follow-up examination was conducted in November 1996 in 
which the veteran indicated that he has experienced a 
progressive numbness and pain in his left median forearm and 
dorsal aspect of the third intermetacarpal space for the last 
three years.  He also reported  numbness of the left fifth 
digit.  The VA examiner found a fully functional left upper 
limb with normal muscle strength, normal deep tendon 
reflexes, and a normal range of motion.  Upon objective 
examination, the examiner detected no swelling, muscle 
atrophy, or focal tenderness.  Pinprick was noted to be 
decreased in the left fifth digit, the left medial forearm, 
and left dorsal third intermetacarpal space.  A nerve 
conduction study of the left upper limb reportedly revealed 
slowing of the nerve motor conduction velocity across the 
elbow segment.  The VA examiner diagnosed the veteran with 
left ulnar neuropathy at the elbow.

In a May 1997 rating decision, the RO recharacterized the 
veteran's service-connected disability as a fracture of the 
left distal radius with left ulnar neuropathy at the elbow, 
and granted an increased evaluation of 10 percent.

A VA outpatient treatment report dated in June 1997 shows 
complaints of and treatment for pain in the left forearm with 
numbness in the middle and index finger.  A diagnosis of left 
ulnar neuropathy is noted.

In August 1997, the veteran submitted a notice of 
disagreement with the rating assigned for his disability.  He 
contended that his current condition is due primarily to 
improper medical treatment that he alleges he received while 
in the service.  The veteran indicated that although his 
wrist improved somewhat in the years following service, he 
has recently experienced increasing bouts of pain, joint 
failure, and numbness in his fingers.  He indicated that this 
pain has interfered in daily activities such as twisting 
lids, lifting objects, or using tools.  He explained that he 
works in an office environment, and that the pain in his hand 
makes it difficult to perform job duties such as typing on a 
computer or repair and maintenance of equipment.

A VA outpatient treatment report dated in December 1997 shows 
further treatment for pain in the veteran's left wrist.  The 
veteran also reported numbness in his ring and little finger, 
but indicated that he finds the pain in his wrist to be more 
of a problem than the numbness.  The examiner found full 
range of motion and diagnosed the veteran with left ulnar 
neuropathy.  X-rays taken in December 1997 showed an old ulna 
styloid fracture on the left that was found to be stable in 
appearance and unchanged from previous examinations.

In March 1998, a VA peripheral nerve examination was 
performed.  The VA examiner noted complaints of numbness in 
the fingers, and in the interdigital area on the dorsum of 
the hand between the index and ring fingers.  The veteran 
also complained of numbness from the tip of his index finger 
extending to the proximal interphalangeal joint, and from the 
tip of his middle finger extending into his distal 
interphalangeal joint.  He indicated that this numbness 
becomes worse with hyperflexion or hyperextension of the 
wrist.  The VA examiner found that sensory examination was 
consistent with the veteran's reported numbness.  The VA 
examiner noted a 1-cm difference in the girth of the left 
forearm compared to the right forearm with 28 cm in the left 
and 29 cm in the right.  A diagnosis of left ulnar peripheral 
neuropathy was noted and the VA examiner indicated that the 
veteran's condition does not interfere with his daily 
activities.

Also in March 1998, a VA examination of the veteran's bone 
fracture was conducted.  The VA examiner noted complaints of 
pain along the ulnar aspect of the wrist associated with 
cold, damp weather, or with lifting heavy objects above the 
level of the shoulders, which causes pain upon the ulnar 
deviation of the wrist.  The examiner found that the left 
wrist appeared normal, with no evidence of heat, redness, 
swelling, or tenderness, and noted that this condition has 
not affected the veteran's work.  The veteran's left forearm 
was noted to be 1 cm smaller in girth than the right forearm, 
but the VA examiner indicated that this may be expected as 
the veteran is right-handed.  Range of motion was noted to be 
from 0 to 75 degrees flexion, 0 to 65 degrees extension, 0 to 
20 degrees radial deviation, and 0 to 20 degrees ulnar 
deviation.  X-rays revealed an old, united fracture of the 
ulnar styloid.

In April 1998, electromyographic and nerve conduction studies 
were performed.  A VA examiner found all studies to be normal 
except for decreased motor nerve conduction velocity across 
the elbow.  Upon physical examination, the VA examiner found 
full range of motion in the left upper extremities, no muscle 
atrophy, and symmetrical reflexes.  The examiner noted an 
impression of left ulnar neuropathy across the elbow, but 
found no change from the previous nerve conduction tests 
performed in November 1996.  The veteran requested not to 
have a needle electroymograph performed.

In a July 1998 rating decision, the RO assigned a separate 
disability rating of 10 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 for the veteran's left ulnar neuropathy, 
and continued the veteran's previously assigned 10 percent 
disability rating for a fracture of the left distal radius.  
The RO found that although the objective medical evidence of 
record generally showed full range of motion in the wrist, a 
10 percent disability rating was warranted based on 
consideration of the veteran's functional loss due to pain.

In February 1999, the veteran was provided with a hearing 
before a Member of the Board.  The veteran testified that he 
is right-handed, but that his left wrist disability often 
causes him difficulty at work, as his job involves a great 
deal of typing and lifting boxes.  He also testified that it 
often interferes in many of his personal activities, such as 
carpentry, cooking, riding his motorcycle, and cutting 
firewood.  The veteran explained that he experiences numbness 
most often in the tips of his index and middle fingers, and 
that there have been many occasions in which he has pricked 
or cut his fingers and not known about it until later.  He 
testified that his grip in his left hand is okay as long as 
he keeps his wrist straight, but that once he gets to a point 
in lifting something that he can no longer keep his wrist 
straight, his grip weakens.  He also testified that when 
driving for long distances, he wears a short wrist splint 
over his left hand, but that the splint itself often makes 
driving awkward.

Analysis

Increased evaluation for the residuals of a fracture of the 
left distal radius

The veteran is currently evaluated at 10 percent for the 
residuals of a fracture to the right distal radius, the 
maximum disability rating available under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5215, which pertains to 
limitation of motion of the wrist.  Under Diagnostic Code 
5215, a 10 percent disability evaluation is warranted for 
dorsiflexion of less than 15 degrees, and a 10 percent 
disability evaluation is warranted for palmar flexion limited 
in line with the forearm

The Board notes that on examination, the veteran has 
generally been shown to possess full range of motion in his 
left wrist, with only slight limitations noted on occasion.  
These slight limitations in motion would normally not warrant 
a compensable evaluation under Diagnostic Code 5215.  
However, the Board further notes that the 10 percent 
disability rating currently assigned for this disability is 
based on consideration of functional loss due to pain under 
38 C.F.R. §§ 4.40 and 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  After such consideration, the RO found that although 
the limitation of motion in the veteran's wrist would 
normally not be compensable under Diagnostic Code 5215, 
symptoms such as pain on motion and numbness have resulted in 
sufficient functional loss for the veteran as to warrant a 10 
percent evaluation under Deluca.

As a higher evaluation is not available under Diagnostic Code 
5215, the Board has considered whether a higher evaluation 
would be warranted under Deluca.  The Board notes that the 
provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Further, the provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

While the veteran has complained of pain in his left wrist, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of the 10 percent already 
granted based on functional disability.  The veteran's main 
complaints are that this pain has interfered in daily 
activities such as twisting lids, lifting objects, or using 
tools, and that it difficult to perform job duties such as 
typing on a computer or repair and maintenance of equipment.  
However, the March 1998 VA examiner of the veteran's bone 
fracture specifically found that the veteran's disability 
does not interfere with the veteran's work.  Further, 
multiple VA examiners have found no evidence of heat, 
redness, swelling, atrophy, or tenderness in the wrist.  The 
medical evidence of record is also negative for any findings 
of excess fatigability or incoordination.

The Board notes that it does not dispute the veteran's claims 
of pain on motion accompanied by some interference in his 
daily activities.  However, the veteran is already rating at 
10 percent for some functional loss due to pain.  Without 
some objective medical evidence pointing to additional 
functional loss, or any objective findings of weakened 
movement, incoordination, or fatigability, beyond that 
already compensated by his 10 percent evaluation, the Board 
must find that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for his service-
connected residuals of a fracture to the left distal radius.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the wrist.  There is no evidence of nonunion of 
the radius and ulna with flail false joint.  Consequently, 
38 C.F.R. § 4.71a, Diagnostic Code 5210 (1998) is not for 
application.  Additionally, the medical evidence of record 
does not demonstrate impairment of the radius with nonunion 
in the lower half or impairment of the ulna with nonunion in 
the upper half.  Consequently, a higher disability evaluation 
under either 38 C.F.R. § 4.71a, Diagnostic Codes 5211 or 5212 
(1998) is not warranted.  There is also no evidence of 
ankylosis of the left wrist, or of any limitation in 
supination or pronation sufficient to warrant a compensable 
evaluation.  Consequently, a higher disability evaluation is 
not warranted under either 38 C.F.R. § 4.71a, Diagnostic 
Codes 5213 or 5214 (1998).

Increased evaluation for left ulnar neuropathy

The veteran's left ulnar nerve neuropathy is currently rated 
as 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, which pertains to 
neurological disorders of the ulnar nerve.  Under these 
criteria, a 10 percent evaluation is warranted for mild, 
incomplete paralysis of the ulnar nerve of the minor 
extremity, a 20 percent rating is provided for moderate, 
incomplete paralysis of the ulnar nerve of the minor 
extremity, and a 30 percent rating is provided for severe, 
incomplete paralysis of the ulnar nerve of the minor 
extremity.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent for the veteran's service-
connected left ulnar neuropathy.  The Board does not doubt 
that this disability results in at least some pain and loss 
of grip strength.  Nerve conduction reports dated in both 
November 1996 and April 1998 show a diagnosis of left ulnar 
neuropathy and findings of both pain in the forearm and 
numbness in some fingers.  Additionally, sensory examination 
during his March 1998 VA peripheral nerve examination was 
consistent with numbness from the tip of his index finger 
extending to the proximal interphalangeal joint, and from the 
tip of his middle finger extending into his distal 
interphalangeal joint.  Further, in November 1996, pinprick 
was decreased over the fifth digit, the left medial forearm, 
and the left dorsal third intermetacarpal space.

However, in light of the objective medical evidence of 
record, the Board must conclude that the veteran's overall 
symptomatology is more indicative of only mild, incomplete 
paralysis of the ulnar nerve.  Specifically, the Board notes 
the findings of the November 1996 VA examiner, who found that 
the left upper limb was fully functional with normal muscle 
strength, normal deep tendon reflexes, and a normal range of 
motion, and detected no evidence of swelling, muscle atrophy, 
or focal tenderness.  Further, the March 1998 VA examiner 
found that although sensory examination was consistent with 
the veteran's reported numbness, his condition did not 
interfere at all in his daily activities.  In addition, the 
April 1998 VA examiner noted full range of motion with no 
evidence of muscle atrophy, and also found normal distal 
motor reflexes, normal latencies, and normal snaps.  
Furthermore, the April 1998 examiner also found that the 1998 
nerve conduction study showed no change from the previous 
1996 nerve conduction study.

Therefore, in light of the above evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of the 10 percent already assigned for 
the veteran's service-connected left ulnar neuropathy.

The Board notes that in light of the veteran's complaints 
regarding this disability, consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 regarding functional loss would 
normally be warranted.  See DeLuca, 8 Vet. App. 202.  
However, in the instant case, consideration has already been 
given to Deluca in regard to functional loss.  As noted 
above, the veteran has been assigned a 10 percent evaluation 
for his service-connected residuals of a left distal radius 
fracture based on Deluca.  The Board believes that to provide 
any further evaluation for the veteran's left upper extremity 
disability based on Deluca would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (1998), as the symptomatology 
that would factor into a Deluca analysis appears 
"duplicative of or overlapping with the symptomatology" of 
the residuals of his fracture to the left distal radius.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Extrachedular evaluation

The Board notes that the RO has concluded in both the initial 
May 1997 rating decision, as well as in subsequent statements 
of the case, that an extraschedular evaluation was not 
warranted for the veteran's service-connected disabilities.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1) in regard to the veteran's disabilities.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  As noted above, 
the RO has addressed the matter of the assignment of an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected disabilities, either individually or in 
combination, present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Although the veteran has claimed that his 
service-connected disabilities have at times interfered with 
the performance of his duties at work, he has never alleged 
that his left wrist disabilities have become so severe that 
he has become unable to maintain employment.  Further, the 
medical evidence of record clearly fails to demonstrate that 
the veteran's medical condition is such that he could no 
longer maintain employment.  While the Board acknowledges the 
veteran's assertions that his service-connected disabilities 
cause pain on motion and difficulty in carrying out certain 
activities, these impairments are already contemplated by the 
applicable schedular criteria.  The record also does not 
demonstrate that he has required any recent hospitalization 
for his service-connected disabilities.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted for the veteran's 
service-connected disabilities.


ORDER

Entitlement to a disability rating greater than 10 percent 
for the residuals of a fracture of the left distal radius is 
denied.

Entitlement to a disability rating greater than 10 percent 
for left ulnar neuropathy is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

